Order affirmed, without costs. Memo • randum: The record shows no jurisdictional defect in the commitment inasmuch as the relator was present in person before the court and pleaded guilty and thus waived any irregularity antecedent thereto. (City of Buffalo v. Neubeck, 209 App. Div. 386; Matter of Blum, 9 Misc. 571; People v. Park, 92 id. 369; People ex rel. Wojek v. Henderson, 134 id. 228.) There can be no question of the court’s jurisdiction of the subject-matter. All concur. (The order dismisses a writ of habeas corpus.) Present —■ Sears, P. J., Taylor, Edgcomb, Crosby and Lewis, JJ.